Judgment, Supreme Court, New York County (Michael Obús, J.), rendered February 17, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the first degree and criminal sale of a controlled substance in or near school grounds, and sentencing him to concurrent terms of 15 years to life and 5 to 15 years, unanimously affirmed.
The existing record establishes that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714) and shows that counsel’s strategic decisions with regard to the making of motions to suppress, or to preclude for lack of notice, certain identification testimony by police officers were appropriate. In any event, defendant received a full hearing regarding identification evidence and there is no indication that defense counsel would have obtained suppression or preclusion of any evidence had his strategy been different.
The undercover officer’s brief reference to his own lineup identification of another perpetrator did not cause any prejudice (see, People v Calber, 227 AD2d 172, lv denied 89 NY2d 920). Concur — Rosenberger, J. P., Mazzarelli, Andrias, Rubin and Saxe, JJ.